Case 2:19-cv-18713-KM-SCM Document 43 Filed 10/27/20 Page 1 of 2 PageID: 266




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


     AMERITAS LIFE INSURANCE                           Civil Action No.
     CORP.
                                                       2:19-cv-18713-KM-SCM
                   Plaintiff,
     v.                                                SUPPLEMENTAL
                                                       SCHEDULING ORDER
      WILMINGTON TRUST, N.A.
             Defendants.

          IT IS on this Tuesday, October 27, 2020 ordered that the Scheduling Order is

   hereby supplemented as follows:

   1. Counsel confer to determine if there continues to be a discovery dispute. If so,
      counsel shall file a joint dispute letter prior to 9/15/2020.

   2. A telephone conference is scheduled with the Judge on 1/26/2021 at 3:30 PM. The
      dial-in number is 866-434-5269 and access code is 1874589. Eight days before that
      date, counsel shall file a joint agenda letter (up to 3 pages) itemizing the issues, if
      any, to be discussed at the upcoming conference.

   3. Fact discovery is extended to 3/5/2021. No discovery is to be issued or engaged in
      beyond that date, except upon application and for good cause shown.

   4. All affirmative expert reports shall be delivered by 3/5/2021. Any such report is to
      be in the form and content as required by Fed.R.Civ.P. 26(a)(2)(B).

   5. All responding expert reports shall be delivered by 4/8/2021.

   6. All expert discovery, including the completion of depositions, shall be completed by
      4/30/2021.

   7. No expert shall testify at trial as to any opinions or base those opinions on facts not
      substantially disclosed in his report.

   8. FAILURE TO COMPLY WITH THE TERMS OF THIS ORDER OR ANY
      SUBSEQUENT SCHEDULING ORDERS ENTERED BY THIS COURT MAY
Case 2:19-cv-18713-KM-SCM Document 43 Filed 10/27/20 Page 2 of 2 PageID: 267




      RESULT IN SANCTIONS. See Fed.R.Civ.P. 16(f) and 37.




                                           10/27/2020 6:07:39 PM


   Original: Clerk of the Court
   Hon. Kevin McNulty, U.S.D.J.
   cc: All parties
       File
